Citation Nr: 1414702	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-38 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 1606, Title 10, United States Code (Chapter 1606).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1980 to February 1981, and had additional service in the United States Army Reserve until March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  Jurisdiction over this claim is currently with the RO in Newark, New Jersey.

This issue was previously before the Board in August 2013, and was remanded for a determination of the appellant's eligibility for Chapter 1606 educational assistance benefits from the Armed Forces.  This requested action was substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2011, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Department of Defense (DoD) has determined that the appellant is not eligible for Chapter 1606 educational benefits.



CONCLUSION OF LAW

The criteria of basic eligibility for educational assistance benefits under the provisions of Chapter 1606, Title 10, United States Code (Chapter 1606) have not been met.  10 U.S.C.A. §§ 16132, 16133; (West 2002); 38 C.F.R. §§ 21.7540, 21.7550 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606. To be eligible for educational benefits under Chapter 1606, an appellant after June 30, 1985, had to enlist, reenlist, or extend an enlistment in the Selected Reserve for six years or more or serve as a Reserve Officer in the Selected Reserve for not less than six years in addition to any other obligation. 10 U.S.C. § 16132; 38 C.F.R. § 21.7540.

VA regulations provide that Chapter 1606 benefits are no longer available as of the earlier of the date on which the person is separated from the Selected Reserve and the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance.  10 U.S.C.A. § 16133; 38 C.F.R. § 21.7550(a).

A determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces or the Department of Defense (DOD). 38 C.F.R. § 21.7540(a).  In this case, information received from the DOD states, "This individual has been discharged since 5 March 1996.  Obviously, cannot be eligible for MGIB-SR Chapter 1606 benefits.  Individual's benefits have been TERMINATED since 3 October 1992 when transferred to the IRR in excess of 1 year."  

Upon review of the claims file, the Board is bound by the DoD's determination and finds no basis to determine otherwise.  Even if the appellant was previously eligible for MGIB-SR benefits based on his years of service in the Reserve following extended enlistment after June 1985, his eligibility was terminated in October 1992, and he discharged in March 1996.  Therefore, his VA benefits were no longer available after March 1996, his date of discharge.  However, based on his application, he did not apply for education benefits prior to classes starting in June 2010, more than ten years after his discharge from the Reserve.  Thus, his claim for educational benefits must be denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, in this case, the appeal was denied solely on the basis of statutory interpretation and is barred as a matter of law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation Mason v. Principi, 16 Vet. App. 129 (2002).   There is no indication that further development or an additional request for service department verification would substantiate the claim as to this matter.  Therefore, no additional notice or assistance is required under the VCAA in this appeal.


ORDER

Educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


